FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to GIA Investments Corp. (Exact name of registrant as specified in its charter) Room B1, 14F, Number 85, Section 4 Ren’ai Road, Da’an District Taipei City, Taiwan Nevada 42-1772642 (Stateorotherjurisdictionof incorporation ororganization) (I.R.S.Employer IdentificationNo.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 28,593,000 common shares issued and outstanding as of March 31, 2014. 1 Table of Contents GIA Investments Corp. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 4 Statements of Operations for the three months ended March 31, 2014 and March 31, 2013 and for the cumulative period from July 6, 2010 (date of inception) to March 31, 2014 (unaudited) 5 Statements of Cash Flows for the three months ended March 31, 2014 and March 31, 2014 and for the cumulative period from July 6, 2010 (date of inception) to March 31, 2014 (unaudited) 6 Notes to condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure about Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosure 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GIA INVESTMENTS CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2014 3 Table of Contents GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash in Bank $ $ Total Current Assets Prepaid investments Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Loan payable to related party $ $ Due to others TotalCurrent Liabilities Stockholders' Equity Common stock, $0.001 par value, 50,000,000 shares authorized, 28,593,000 shares issued and outstanding as of March 31, 2014 and December 31, 2013 Additional paid-in capital Other comprehensive income (loss) ) - Deficit accumulated during the development stage ) ) Total stockholders' equity ) ) Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes Are an Integral Part of the Financial Statements. 4 Table of Contents GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND PERIOD FROM JULY 6, 2010 (INCEPTION) THROUGH March 31, 2014 (UNAUDITED) Accumulated from March 31, March 31, July 6, 2010 (Inception) through March 31, Revenue $
